DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for allowable subject matter: the closest prior art Chen et al., (US 2016/0219283) which teaches a decoding device for generating a prediction image of chrominance by using a luminance image, the decoding device comprising: a decoding circuitry that decodes information related to a down-sampling in a sequence parameter set and a predictor that derives (i) a down-sampled luminance image derived by down-sampling the luminance image of a target block, (ii) a down-sampled neighboring luminance image derived by down-sampling a neighboring luminance image, (iii) a neighboring chrominance image and (iv) parameters derived from the down-sampled neighboring luminance image and the neighboring chrominance image and Zhang et al., (US 2017/0150186) which teaches wherein the information indicates a position relationship between a luma pixel and a chroma pixel. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of the amended claim 1 (and the similar coding device limitations of amended claim 7 and the prediction image generation method of amended claim 13) including a decoding device for generating a prediction image of chrominance by using a luminance image, the decoding device comprising: decoding circuitry that decodes information related to a down-sampling in a sequence parameter set, the information indicating one of a plurality of position relationships between at least one luma pixel and a chroma pixel; and a predictor that derives (i) a down-sampled luminance image by down-sampling the luminance image of a target block, (ii) a down-sampled neighboring luminance image by down-sampling a neighboring luminance image, (iii) a neighboring chrominance image and (iv) parameters from the down-sampled neighboring luminance image and the neighboring chrominance image, wherein: each of the down-sampled luminance image and the down-sampled neighboring luminance image is derived based on the information, the plurality of position relationships indicate that a position of the chroma pixel is identical to a position of one of the at least one luma pixel and that the position of the chroma pixel is located in an intermediate of two of the at least one luma pixel on a left side of a 2x2 luma pixel block, and the prediction image is derived by using the down-sampled luminance image and the parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/Primary Examiner, Art Unit 2485